DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
The disclosure is objected to because of the following informalities: The specification was missing headers as required for the specification such indicated above from section (g) to section (j).
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) method steps is within one of the four statutory categories. However, claim 1 is directed to abstract idea based on the new guidance, 2019 Revised Patent Subject Matter Eligibility; and Oct, 2019 Updated. The claim 1 recites mental data processing in forming mathematical algorithm relation (Step 2A, prong 1) to perform by (a) providing a test system comprising: a size-exclusion filter G, the LRV size-exclusion filter of which is to be determined, and a test adsorber T which is connected upstream of the size-exclusion filter G in series and which consists of a similar material to the process adsorber P and by means of which the particle to be clarified is retained with a known LRV Test adsorber of 2 or less, where LRV Test adsorber < LRV Process adsorber; (b) determining LRV Test system of the test of the test system for the particle to be clarified; and (c) calculating LRV Size-exclusion filter by subtracting the LRV Test adsorber from LRV Test system   , as drafted is a method that under its broadest reasonable interpretation, covers performance of the limitations in mental process for performing mathematical algorithm but for recitation of additional element as a test system being used in performance without significantly more (Step 2A, prong 2), the nominal citation of a test system does not take the claim limitations out of a mental process with performing mathematical algorithm. This judicial exception is not integrated into a practical application because the expression in mental process to performing mathematical algorithm relationship in steps of providing, determining, and calculating without significantly more to recognize a technical operation for improvement in a practical application. As discusses respect to Step 2A, prong 2, the additional element in the claim amount to no more than a tool to be used in form of insignificantly extra solution activity to perform the abstract idea with performing relationship of mathematical algorithm. The same conclusion is reached in step 2B. In considered separately and in combination, the claim cannot integrate a judicia exception into a practical application. When considered both individual and in ordered combination, the claim amount to nothing than an attempt to patent the abstract ideas embodied in the steps of the claim. As such, the claim is not patent eligible.
 	Dependent claims 2-5 and 7-9, when analyzed a whole, the claims are held to be patent ineligible under 35 U.S.C. 101 because the extend of type data for use in the abstract idea do not make the claims more than the abstract idea. The claims recite with additional mathematical algorithm performance in process does not take the claim limitation out of the mental process.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to claim 1, recites “by means of which the particle to be clarified” is unclear on what “means” is refer to.
 	There is no technical performance operation to define for “determining LRV Test system of the test system for the particle to be clarified”  
  	Dependent claims 2-9 are rejected based on the rejection of the base claim.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Asher et al (US 9644187) discloses methods of producing high filter, high purity virus stocks and methods of use thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/               Primary Examiner, Art Unit 2865